DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
Claims 1-20 are pending.
For the purposes of compact prosecution, the applicant, in their response, is requested to review and consider, all of the prior art, in the file wrapper.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claims recite: receiving, from a wireless access point (WAP), measurements associated with a plurality of client devices in a wireless local area network (WLAN); identifying a dominance of the client devices in the WLAN; classifying the received measurements into categories representing channel qualities with the client devices in the WLAN; transforming the categories of the client devices into values; determining a profile of the WLAN based on the values and the dominance of the client devices; receiving a received signal strength indication; assigning a signal level category; calculating a modulation rate ratio; determining an RSSI score; computing a weighted sum of the average; determining ratios of the number of packets transmitted; and assigning a dominance value   - which is a series of steps for classifying, transforming and determining a profile . This judicial exception is not integrated into a practical application because the combination of additional elements fails to integrate the judicial exception into a practical application. The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because memory, processor and non-transitory computer-readable medium are well-understood, routine, conventional computer functions.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 17, lines 1-2, states “which, when” - which needs to be removed from the claim. 
Claims utilize the feature “dominance”, which is unclear and needs to be defined, in the claims. 
Claim 4 and Claim 5, and similarly 12-13, state:
Claim 4. The method of claim 3, wherein classifying the received measurements into categories further comprises: calculating a modulation rate ratio by dividing a current modulation rate by a maximum modulation rate, wherein the current modulation rate is based on the received modulation coding scheme associated with each client device; and assigning a channel connection category based on the modulation rate ratio and a wireless standard associated with the received signal.
Claim 5. The method of claim 4, wherein transforming the categories of the client devices into values further comprises: determining an RSSI score based on the assigned signal level category; and determining a modulation rate score based on the assigned channel connection category.
“Determining a modulation rate score based on the assigned channel connection category” and “assigning a channel connection category based on the modulation rate ratio and a wireless standard associated with the received signal” conflict with each other. 
Claims 6 and 14, last four lines state: “calculating an average of the maximum modulation rate score and the RSSI score for each client device; and computing a weighted sum of the average for each client device, wherein a weight is based on the dominance of each client device”.
“Computing a weighted sum of the average” is indefinite. “The average” is a single value, “weighted sum” would require more than one, single value. 
In addition, it is unclear what “a weight is based on the dominance of each client device” is referring to. There is a lack of antecedent basis, and further the whole phrase in unclear. E.g. what is the relation between the weight and the dominance.
Furthermore, it is unclear what is meant by “the dominance of each client device”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 7-11 and 15-20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Barton (US 20180242178 A1).

Claim 1. Barton teaches a method, comprising: receiving, from a wireless access point WAP ([0201] e.g., WAPs 112.1-112.3, etc.), measurements associated with a plurality of client 

Claim 2. Barton teaches the method of claim 1, and the receiving the measurements comprises: receiving a received signal strength indication RSSI and a modulation coding scheme associated with each client device ([0033] operations for communication system 100 can include WNMS 140 gathering WLAN data for a geographic area associated with a WLAN e.g., location map 111 for WLAN 110, in which WLAN data can include, but not be limited to, RF data e.g., RSSI, SNR, etc. gathered via WLC 122, transmission data e.g., frame retry data, transmission Modulation and Coding Scheme MCS data, etc. gathered via WLC 122, and network data e.g., QoS packet marking information, etc., gathered via data collection logic 144 for each UE e.g., UE 114.1-114.7 and for each WAP e.g., WAPs 112.1-112.3, associated with the geographic area of the WLAN. WLAN data can further include UE HW and/or SW characteristic data e.g., UE type, brand, model, firmware version, Operating System OS version, application version e.g., version number, `pro` vs. `lite` version, etc., combinations thereof, and/or the like. The operations can further include gathering application score data for each of the respective UE via one or more application servers e.g., application servers 152 and generating color map layers for the geographic area in which each color map layer displays color information associated with operational characteristics of the WLAN). 

Claim 3. Barton teaches the method of claim 2, and the classifying the received measurements into categories further comprises: assigning a signal level category based on the RSSI and a frequency associated with the received signal ([0033] operations for communication system 100 can include WNMS 140 gathering WLAN data for a geographic area associated with a WLAN 

Claim 7. Barton teaches the method of claim 1, and the identifying a dominance for the client devices comprises: determining ratios of the number of packets transmitted to each client device to a total number of packets transmitted by the WAP to all the client devices in the WLAN ([0026] Measurement of real-time application scores can be provided using indexes such as Mean Opinion Score MoS, Multi-QoE, K-Factor, or others. Such indexes can be used to provide value-based indications of application-specific metrics e.g., packet error or drop rates, packet counts, other packet metrics such as end to end delay or jitter, audio and/or video quality, etc.. Further, there exist multiple mechanisms for network administrators to evaluate operation of a WLAN using measureable characteristics such as RF communication link e.g., connection quality, metrics such as Channel Utilization CU, Receive Signal Strength Indicator RSSI, Signal to Noise Ratio SNR, retries, and/or other measurable characteristics and/or metrics. [0107] FIG. 2F further illustrates a QoS marking color scale 262 that can be used to indicate certain QoS operational characteristics for the QoS color map layer 260. For example, in at least 

Claim 8. Barton teaches the method of claim 1, and the identifying a dominance for the client devices comprises: manually selecting at least one of the client devices; and assigning a dominance value for the at least one selected client device ([0026] Measurement of real-time application scores can be provided using indexes such as Mean Opinion Score MoS, Multi-QoE, K-Factor, or others. Such indexes can be used to provide value-based indications of application-specific metrics e.g., packet error or drop rates, packet counts, other packet metrics such as end to end delay or jitter, audio and/or video quality, etc.) (Examiner note: since the attributes, such as packet counts, are disclosed; the “manually selecting”, which is a human activity, would be anticipated). 



Claim 10. Barton teaches the device of claim 9, and the instructions to receive the measurements further cause the processor to: receive a received signal strength indication RSSI and a modulation coding scheme associated with each client device ([0033] operations for communication system 100 can include WNMS 140 gathering WLAN data for a geographic area associated with a WLAN e.g., location map 111 for WLAN 110, in which WLAN data can include, but not be limited to, RF data e.g., RSSI, SNR, etc. gathered via WLC 122, transmission data e.g., frame retry data, transmission Modulation and Coding Scheme MCS data, etc. gathered via WLC 122, and network data e.g., QoS packet marking information, etc., gathered via data collection logic 144 for each UE e.g., UE 114.1-114.7 and for each WAP e.g., WAPs 112.1-112.3, associated with the geographic area of the WLAN. WLAN data can further include UE HW and/or SW characteristic data e.g., UE type, brand, model, firmware version, Operating System OS version, application version e.g., version number, `pro` vs. `lite` version, etc., combinations thereof, and/or the like. The operations can further include gathering application score data for each of the respective UE via one or more application servers e.g., application servers 152 and generating color map layers for the geographic area in which each color map layer displays color information associated with operational characteristics of the WLAN). 



Claim 15. Barton teaches the device of claim 9, and the instructions to identify a dominance for the client devices further cause the processor to: determine ratios of the number of packets transmitted to each client device to a total number of packets transmitted by the WAP to all the client devices in the WLAN ([0026] Measurement of real-time application scores can be provided using indexes such as Mean Opinion Score MoS, Multi-QoE, K-Factor, or others. Such indexes can be used to provide value-based indications of application-specific metrics e.g., packet error or drop rates, packet counts, other packet metrics such as end to end delay or jitter, audio and/or video quality, etc.. Further, there exist multiple mechanisms for network 

Claim 16. Barton teaches the device of claim 9, and the instructions to identify a dominance for the client devices further cause the processor to: manually select at least one of the client devices, and assign a dominance value for at least one selected client devices ([0026] Measurement of real-time application scores can be provided using indexes such as Mean Opinion Score MoS, Multi-QoE, K-Factor, or others. Such indexes can be used to provide value-

Claim 17. Barton teaches a non-transitory computer-readable medium comprising instructions, which, when executed by a processor, cause the processor to ([0202]): receive, from a wireless access point WAP ([0201] e.g., WAPs 112.1-112.3, etc.), measurements associated with client devices in a wireless local area network WLAN ([0200] facilitate WLAN troubleshooting); identify a dominance of the client devices in the WLAN ([0013] the method can further include gathering a current application score for a particular UE operating at a particular location, comparing the current application score to a plurality of application score classes, identifying a particular application score class to which the current application score belongs, and identifying one or more operational characteristics of the WLAN that caused the current application score based on application of WLAN data for the particular UE at the particular location to the trained statistical model. the method can further include displaying at least one of: the predicted application score for the particular UE at the particular location on at least one color map of the plurality of color maps or on the combined color map; and the predicted application score and the current application score for the particular UE at the particular location on at least one color map of the plurality of color maps or on the combined color map. [0017] WLAN 110 can include a number of wireless access points WAPs 112.1-112.3 and a number of user equipment UE 114.1-114.7. The terms `user`, `UE`, `client`, `station` STA, and variations thereof can be 

Claim 18. Barton teaches the non-transitory computer-readable medium of claim 17, and the instructions to receive the measurements further cause the processor to: receive a received signal strength indication RSSI and a modulation coding scheme associated with each client device ([0033] operations for communication system 100 can include WNMS 140 gathering WLAN data for a geographic area associated with a WLAN e.g., location map 111 for WLAN 110, in which WLAN data can include, but not be limited to, RF data e.g., RSSI, SNR, etc. gathered via WLC 122, transmission data e.g., frame retry data, transmission Modulation and Coding Scheme MCS data, etc. gathered via WLC 122, and network data e.g., QoS packet marking information, etc., gathered via data collection logic 144 for each UE e.g., UE 114.1-114.7 and for each WAP e.g., WAPs 112.1-112.3, associated with the geographic area of the WLAN. WLAN data can further include UE HW and/or SW characteristic data e.g., UE type, brand, model, firmware version, Operating System OS version, application version e.g., version number, `pro` vs. `lite` version, etc., combinations thereof, and/or the like. The operations can further include gathering application score data for each of the respective UE via one or more application 

Claim 19. Barton teaches the non-transitory computer-readable medium of claim 18, and the instructions to classify the received measurements further cause the processor to: assign a signal level category based on the RSSI and a frequency associated with the received signal ([0033] operations for communication system 100 can include WNMS 140 gathering WLAN data for a geographic area associated with a WLAN e.g., location map 111 for WLAN 110, in which WLAN data can include, but not be limited to, RF data e.g., RSSI, SNR, etc. gathered via WLC 122, transmission data e.g., frame retry data, transmission Modulation and Coding Scheme MCS data, etc. gathered via WLC 122, and network data e.g., QoS packet marking information, etc., gathered via data collection logic 144 for each UE e.g., UE 114.1-114.7 and for each WAP e.g., WAPs 112.1-112.3, associated with the geographic area of the WLAN. WLAN data can further include UE HW and/or SW characteristic data e.g., UE type, brand, model, firmware version, Operating System OS version, application version e.g., version number, `pro` vs. `lite` version, etc., combinations thereof, and/or the like). 

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5, 12-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Barton as applied to claims 3-4, 11-12 and 18 above.

Claim 4. Barton teaches the method of claim 3, and classifying the received measurements into categories further comprises: calculating a modulation rate ratio by dividing a current modulation rate by a maximum modulation rate, wherein the current modulation rate is based 

Claim 5. Barton teaches the method of claim 4, and transforming the categories of the client devices into values further comprises: determining an RSSI score based on the assigned signal level category; and determining a modulation rate score based on the assigned channel connection category ([0033] operations for communication system 100 can include WNMS 140 gathering WLAN data for a geographic area associated with a WLAN e.g., location map 111 for WLAN 110, in which WLAN data can include, but not be limited to, RF data e.g., RSSI, SNR, etc. gathered via WLC 122, transmission data e.g., frame retry data, transmission Modulation and Coding Scheme MCS data, etc. gathered via WLC 122, and network data e.g., QoS packet marking information, etc., gathered via data collection logic 144 for each UE e.g., UE 114.1-114.7 and for each WAP e.g., WAPs 112.1-112.3, associated with the geographic area of the WLAN) (Examiner note: in addition, see the 112(b) rejection, above). 

Claim 12. Barton teaches the device of claim 11, and the instructions to classify the received measurements further cause the processor to: calculate a modulation rate ratio by dividing a current modulation rate by a maximum modulation rate, wherein the current modulation rate is based on the received modulation coding scheme associated with each client device; and assign a channel connection category based on the modulation rate ratio and a wireless standard associated with the received signal ([0086] each t.sub.x.sub.i would likely use a consistent MCS over that interval; thus, a degradation of the MCS can be equated to a lowered transmission ease and increase of MCS can be equated to an improved transmission ease over the interval) (Examiner note: “a maximum modulation rate” is a constant, “calculating a modulation rate ratio by dividing a current modulation rate by a maximum modulation rate” is a mathematical formula that would normalize, all of the values, with a maximum number being one. Since there is a one to one relationship, when current modulation rate is known, the “calculating” step would be obvious). 

Claim 13. Barton teaches the device of claim 12, and the instructions to transform the categories of the client devices into values further cause the processor to: determine an RSSI score based on the assigned signal level category; and determine a modulation rate score based on the assigned channel connection category ([0033] operations for communication system 100 can include WNMS 140 gathering WLAN data for a geographic area associated with a WLAN e.g., location map 111 for WLAN 110, in which WLAN data can include, but not be limited to, RF data e.g., RSSI, SNR, etc. gathered via WLC 122, transmission data e.g., frame retry data, 

Claim 20. Barton teaches the non-transitory computer-readable medium of claim 18, and the instructions to classify the received measurements further cause the processor to: calculate a modulation rate ratio by dividing a current modulation rate by a maximum modulation rate, wherein the current modulation rate is based on the received modulation coding scheme associated with each client device; and assign a channel connection category based on the modulation rate ratio and a wireless standard associated with the received signal ([0086] each t.sub.x.sub.i would likely use a consistent MCS over that interval; thus, a degradation of the MCS can be equated to a lowered transmission ease and increase of MCS can be equated to an improved transmission ease over the interval) (Examiner note: “a maximum modulation rate” is a constant, “calculating a modulation rate ratio by dividing a current modulation rate by a maximum modulation rate” is a mathematical formula that would normalize, all of the values, with a maximum number being one. Since there is a one to one relationship, when current modulation rate is known, the “calculating” step would be obvious).

Claims 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Barton as applied to claims 5 and 13 above, and further in view of Ponnuswamy (US 20170332292 A1).


A prior art reference, Ponnuswamy, is provided which explicitly discloses the above concepts: ([0035] a link quality metric 112 is a metric representing a quality of a link. A link is any relationship corresponding to a transmission of one or more wireless signals between two nodes (such as, a client device 106 and an AP), regardless of whether there is a wireless connection between the two nodes. Link quality metric 112 of a link between a particular client device 106 and a particular AP may be determined based on one of the factors listed below. Alternatively, link quality metric 112 of a link between a particular client device 106 and a particular AP may be determined based on a combination (such as, a weighted sum) of the factors listed below. The factors include: [0036] (a) a received signal strength indicator ( RSSI) of a wireless signal transmitted between the client device and the particular AP; [0037] (b) a signal-to-noise ratio (SNR) of a wireless signal transmitted between the client device and the particular AP; [0038] (c) a maximum Modulation and Coding Scheme ( MCS) or Physical Layer (PHY) rate that may be supported by the link (given a particular number of spatial streams); [0039] (d) a maximum rate at which data may be exchanged between the particular client device and the particular AP; [0040] (e) a packet error rate (PER) corresponding to the link; [0041] (f) a retry count corresponding to the link; [0042] (g) a maximum number of aggregated frames that may be supported by the link; [0043] (h) whether beam-forming is supported by the link; [0044] (i) whether Multi-User Multiple-Input and Multiple-Output (MU-MIMO) is supported by the link; [0045] (j) an amount of interference (such as co-channel interference, overlapping channel interference, and/or non-Wi-Fi interference) detected by the particular 
It would have been obvious, to a person having ordinary skill in the art, prior to the effective filing date of the invention, to combine Ponnuswamy with Barton; the motivation is e.g. found in Ponnuswamy, Abstract: determining a threshold value for determining whether to steer a particular node (such as, a client device) from one node (such as, an access point ((AP)) to another node (such as, another AP). A particular node associated with a current node in a wireless environment is identified. One or more parameters associated with the particular node, the current node, a candidate node to which the particular node may be steered, and/or the wireless environment is identified. Based on the parameters, a threshold value is determined. The threshold value is the minimum improvement in quality of one or more links if the particular node is steered from the current node to the candidate node. If the improvement in quality is greater than the determined threshold value, then the particular node is steered to associate with the candidate node rather than the current node.

Claim 14. Barton teaches the device of claim 13, and the instructions to determine a profile of the WLAN further cause the processor to: calculate a first modulation rate score associated with packets received from each client device, calculate a second modulation rate score associated with packets transmitted to each client device, select a larger of the first modulation rate score and the second modulation rate score to determine a maximum modulation rate 
A prior art reference, Ponnuswamy, is provided which explicitly discloses the above concepts: ([0035] a link quality metric 112 is a metric representing a quality of a link. A link is any relationship corresponding to a transmission of one or more wireless signals between two weighted sum) of the factors listed below. The factors include: [0036] (a) a received signal strength indicator ( RSSI) of a wireless signal transmitted between the client device and the particular AP; [0037] (b) a signal-to-noise ratio (SNR) of a wireless signal transmitted between the client device and the particular AP; [0038] (c) a maximum Modulation and Coding Scheme ( MCS) or Physical Layer (PHY) rate that may be supported by the link (given a particular number of spatial streams); [0039] (d) a maximum rate at which data may be exchanged between the particular client device and the particular AP; [0040] (e) a packet error rate (PER) corresponding to the link; [0041] (f) a retry count corresponding to the link; [0042] (g) a maximum number of aggregated frames that may be supported by the link; [0043] (h) whether beam-forming is supported by the link; [0044] (i) whether Multi-User Multiple-Input and Multiple-Output (MU-MIMO) is supported by the link; [0045] (j) an amount of interference (such as co-channel interference, overlapping channel interference, and/or non-Wi-Fi interference) detected by the particular client device and/or the particular AP; [0046] (k) an application-specific quality associated with a particular application of the particular client device (such as a mean opinion score (MOS) of an audio or video stream, or a measure of delay or jitter of an audio or video stream); [0047] (l) a channel utilization of the particular AP; and [0048] (m) a client load of the particular AP).


Conclusion
The prior art made of record and is considered pertinent to the patentability of the applicant's claims and disclosure:

Barton (US 20180242178 A1)
[0033] In at least one embodiment, operations for communication system 100 can include WNMS 140 gathering WLAN data for a geographic area associated with a WLAN (e.g., location map 111 for WLAN 110) in which WLAN data can include, but not be limited to, RF data (e.g., RSSI, SNR, etc. gathered via WLC 122), transmission data (e.g., frame retry data, transmission 

Varlakov (US 9807629 B1)
ABSTRACT: A tester device may establish a connection to customer devices using protocols, such as a Universal Plug and Play (UPnP) protocol or an Open Mobile Alliance device management (OMA DM) protocol. The tester device may receive information related to wireless communications or operations of the customer devices and the information may be determined by the customer devices. The tester device may perform an analysis of the information. The tester device may provide instructions to the customer devices to cause the customer devices to use a channel to communicate. The tester device may perform a throughput test of the customer devices. The tester device may receive additional information based on performing the throughput test. The tester device may perform a comparison of the 
(93)    Returning to block 538, in some implementations, if tester device 230 determines that the amount of available wireless resources satisfies a threshold, then process 500 may include analyzing a modulation and coding scheme (MCS) of customer device 210 (block 540). For example, tester device 230 may use an MCS to determine a data rate (e.g., megabits per second (Mb/s) or megabytes per second (MB/s)) at which customer device 210 is communicating. In some implementations, tester device 230 may determine whether the data rate of customer device 210 satisfies a threshold.
(130)    As shown in FIG. 7C, and by reference number 740, tester device 230 may display a chart and/or graph that displays historical values of information during a particular time period. For example, the chart and/or graph may display the value of an RSSI value or a noise value during the particular time period. In this way, tester device 230 may display additional information related to a particular customer device 210 (e.g., historical information), thereby enabling quick and efficient determination of the additional information by a user of tester device 230.
(135)    As shown in FIG. 7E, and by reference number 765, tester device 230 may display information related to various channels and customer devices 210 using the various channels. For example, tester device 230 may show the channels which customer devices 210 are using to communicate and the decibels per milliwatt (dBm) at which customer devices 210 are communicating. As shown by reference number 770, tester device 230 may display information related to a particular signal. For example, tester device 230 may display an RSSI value, a link 

MERCIER (US 20190159205 A1)
ABSTRACT: Examples of the present disclosure include: obtain data collected from a plurality of access points (APs) in a WLAN, including a current allocation of channels to radios of the APs according to a current channel plan; calculate a new channel plan which assigns a different channel to at least one of the radios; calculate a first metric that predicts better network performance achieved by the new channel plan than the current allocation of channels to the radios; determine whether the first metric exceeds a first predetermined threshold; and implement the new channel plan in response to determining that the first metric exceeds the first predetermined threshold.

Pathak (US 20180310279 A1)
ABSTRACT: This disclosure provides systems, methods, and apparatus, including computer programs encoded on computer-readable media, for communicating channel selection constraints in a network having multiple access points (APs). In one aspect, a root AP may assist with channel selection (assignment) for the multiple APs. A first AP can provide channel operating constraints to the root AP to indicate one or more operating constraints for a particular channel that may be used by the first AP. The operating constraints may be based, at least in part, on a hardware characteristic of the first AP. For example, an operating constraint 
[0086] In some implementations, the first AP 110 also may inform the root AP 150 of the data rate the first AP 110 needs to support (for example, based on client devices or child STAs) and a threshold received signal strength indicator (RSSI) the first AP 110 will tolerate while utilizing a channel. These parameters may describe the spatial footprint of a BSS at the first AP 110. The root AP 150 may take these parameters into account when allocating channels (such as in a crowded environment). For example, the root AP 150 may determine a spatial mapping of the APs in the network and use the channel selection information from a plurality of APs to determine spatial footprints for various channel options at nearby APs. Doing so may assist the root AP in minimizing overlapping coverage areas while maximizing spatial coverage for the overall network. Techniques for allocating channels based on spatial footprint may allow two APs to reuse channels as much as possible while avoiding overlapping footprints.
[0101] In some implementations, the channel selection information message may include information regarding service requirements and/or tolerances associated with a BSS at the AP. For example, the first example message format 710 may include a rate requirement value and/or RSSI tolerance parameters. The rate requirement may indicate a data rate the first AP 110 needs to support (for example, based on client devices or child STAs). The RSSI tolerance parameters may indicate a threshold received signal strength indicator (RSSI) that the first AP 110 will tolerate while utilizing a channel.

Ngo (US 20170181015 A1)
ABSTRACT: The present invention relates to wireless networks and more specifically to systems and methods for selecting and implementing communication parameters used in a wireless network to optimize communication between access points and client devices while accounting for effects of adjacent networks. In one embodiment, the present invention includes a Wi-Fi coordinator device that receives packet information from devices within wireless range of the Wi-Fi coordinator. The Wi-Fi coordinator sends the packet information to a cloud intelligence engine which then time shifts the packet information and combines the packet information with other packet information. Using this integrated packet information, the cloud intelligence devices determines the access point settings to improve the operation of the network.

Diener (US 20040028003 A1)
ABSTRACT: A system, method, software and related functions are provided for managing activity in a radio frequency band that is shared, both in frequency and time, by signals of multiple types. An example of such a frequency band is an unlicensed frequency band. Radio frequency energy in the frequency band is captured at one or more devices and/or locations in a region where activity in the frequency band is happening. Signals occurring in the frequency band are detected by sampling part or the entire frequency band for time intervals. Signal pulse energy in the band is detected and is used to classify signals according to signal type. Using knowledge of the types of signals occurring in the frequency band and other spectrum activity related statistics (referred to as spectrum intelligence), actions can be taken in a device or 
[0112] Modulation modes (e.g., QPSK, OFDM, QAM, . . . ).
[0203] lmif_BadPLCP[4] Number of frames received which the PHY could not demodulate the PHY headers, broken down by cause. These include CRC/Parity error, bad SFD field, invalid/unsupported rate, and invalid/unsupported modulation.
[0528] These policies will change over time, and vary by use case. This makes it impossible to hard code all cases and ship with a product. New or updated policies created (for example, as explained hereinafter) may be downloaded by the L2 policy manager 340 to the L1 policy engine 240. Management policies may be expressed in the form of a well-defined grammar. These grammar rules define concepts, such as RSSI level, CCA percentage, traffic types (voice, data, video, etc.), protocol type, active channel, alternate channel, etc. Grammar defines operators, such as "greater than," "max" and "member of."

QIAN (US 20150304889 A1)
ABSTRACT: Embodiments of the present application provide a load balancing method and a network control node. An entity in which a serving cell is located selects a scheduling cell for an edge UE, and instructs the scheduling cell to allocate a data channel for the edge UE, and a control channel is retained in the serving cell and is not handed over. In this way, in a case of being transparent to the UE, an objective of load balancing is achieved by automatic fast 
[0137] Optionally, as another embodiment, the determining unit 501 is specifically configured to: determine a load balancing related parameter that can enable a weighted sum of scheduling rates of all users in a first type cell to take a maximum value; or determine a load balancing related parameter that can enable a sum of scheduling priorities of all cells of a first type cell to take a minimum value. The load balancing related parameter includes: a cell handover parameter, used to determine a trigger condition of cell handover; a cell reselection parameter, used to determine a trigger condition of cell reselection; and a transmit power spectrum, used to configure a transmit power value of a cell on each time-frequency resource. The load related information includes: a second type cell among neighboring cells of the cell; a PRB utilization rate of the cell; a historical scheduling priority of the cell; and a scheduling rate, RB allocation, a quantity of buffered data, a waiting delay, a QCI type, a modulation and coding scheme MCS, and RSRP of each user in the cell. The load related information further includes at least one of the following: a quantity of scheduled data in the cell; and CSI, RSRQ, and an RSSI that are reported by each user in the cell.

Park (US 20180249341 A1)
ABSTRACT: A method of determining a location for an access point is provided, which includes positioning an electronic device including a wireless communication circuit at a location 
[0168] In step 1112, the measurement device may determine with the MCS index the minimum RSSI values of the electronic device that can communicate with the first access point in accordance with the set values (e.g., channel information, guard interval, and standard value). Here, the minimum RSSI value may mean the minimum value of the RSSI value between both devices for indicating specific throughput in the respective MCS indexes. According to an embodiment of the present disclosure, the measurement device may measure the minimum RSSI value while changing the MCS index value. Further, the measurement device may measure the minimum RSSI value during using of the respective MCS indexes by using several electronic devices (e.g., mobile electronic devices), and may obtain their average value.

LIAO (US 20160242160 A1)
[0059] At block 804, the monitoring sub module monitors the RSSI value and the corresponding signal transmission rate of the client terminals in a predetermined period after the client terminal connects to the wireless communication device, and obtains a plurality of values of signal transmission rate in the condition of a single RSSI value, and calculates the average value of the plurality of values of signal transmission rates, and finds out an index value in the MCS 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOOMAN HOUSHMAND whose telephone number is (571)270-1817.  The examiner can normally be reached on Monday - Friday 8-5 PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA BANKS-HAROLD can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/H.H/Examiner, Art Unit 2465

/ALPUS HSU/Primary Examiner, Art Unit 2465